Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
There was no amendment filed to the claims.
Response to Arguments
Applicant's arguments filed 12/17/20 have been fully considered but they are not persuasive. The applicant argues that Lee does not teach wrapping the band into a coil and fig.6 of Lee shows plurality of rings stamped from a sheet. The examiner disagrees, Lee teaches molding magnetic sheet (ribbon) to form annual shape coil [0108], which in fact means wrapping the ribbon (band) around(or inside) the mold to shape it like a coil. The fact that there are protective layer and release film in both sides of the coil does not say us how it is made as well. The applicant argues that Lee fails to teach applying adhesive layer to the band by reel-to-reel process. The examiner disagrees, Lee teaches roll-to-roll process for lamination process (lamination of fig. 10) and adhesive layer is a part of that process (middle of the process), therefore applying adhesive material has to be roll-to-roll process. The applicant argument regarding the adhesive layer cannot apply in roll-to-roll process because the magnetic band is brittle is not persuasive, the band can be on a belt or on a support (flexible). The applicant argument regarding claim 13 limitation of thermally treating in continuous process is not persuasive, as Lee teaches the entire lamination process is roll-to-roll and the band could be on a support for this purposes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.